IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                      KREPEL V. DONNELLY


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  DIRK M. KREPEL, APPELLANT,
                                                V.

           STEPHANEY DONNELLY, NOW KNOWN AS STEPHANEY PETERSON, APPELLEE.


                           Filed November 29, 2022.      No. A-22-154.


       Appeal from the District Court for Lancaster County: JODI L. NELSON, Judge. Affirmed.
       Terrance A. Poppe and Anne E. Brown, of Morrow, Poppe, Watermeier & Lonowski, P.C.,
for appellant.
       Adam R. Little, of Nebraska Legal Group, for appellee.


       PIRTLE, Chief Judge, and ARTERBURN and WELCH, Judges.
       PIRTLE, Chief Judge.
                                        INTRODUCTION
       Dirk M. Krepel appeals from an order of the district court for Lancaster County overruling
his complaint for modification of custody. For the reasons that follow, we affirm.
                                        BACKGROUND
       Krepel and Stephaney Donnelly, now known as Stephaney Peterson, are the parents of Cole
M. Krepel, born in July 2012. The parties were never married. The district court entered an order
in November 2018 awarding the parties joint legal and physical custody of Cole. The parenting
plan, which was agreed to by the parties and adopted by the trial court, provided for an 8-day/6-day
schedule, where Peterson had custody for 8 days, followed by 6 days of custody for Krepel. It also
provided that Peterson shall have the final say in all day-to-day decisionmaking relating to Cole,




                                               -1-
including choices regarding Cole’s education, religious upbringing, medical needs, and
extracurricular activities.
        In December 2020, Krepel filed a complaint to modify custody seeking primary physical
custody of Cole. The complaint alleged that there had been a material change in circumstances
since the entry of the November 2018 order for custody, to wit: Peterson and Krepel had been
equally sharing parenting, Peterson’s lifestyle and living arrangements were not appropriate, and
Peterson does not provide adequately for Cole’s daily needs and necessities of life. The complaint
also alleged that it was in Cole’s best interests to award Krepel physical custody.
        Peterson filed an answer and counterclaim requesting permission to move to Arizona and
an increase in Krepel’s child support obligation. Peterson eventually withdrew her request to
relocate with Cole to Arizona and at trial she indicated she was not seeking a modification of child
support.
        At the trial on Krepel’s complaint to modify, the evidence showed that Peterson was
diagnosed with complex regional pain syndrome (CRPS) in April 2013. CRPS causes Peterson
constant pain in her arms, shoulders, and neck. The pain prevents her from working and at times
from sleeping. She had not been employed since July 2014. She also has “breakthrough” pain,
which is more intense pain. This occurs randomly, but the occurrences are impacted by climate
and stress. The CRPS also causes “brain fog” and memory issues, causing her to feel “scattered.”
She stated that she often makes lists so she does not forget tasks. The CRPS also causes her to be
overstimulated at times. Peterson often uses noise-cancelling headphones to help with sensory
overload, but she is still able to hear Cole and her other children should issues arise. Peterson’s
other diagnoses include polycystic ovarian syndrome, which causes painful menstrual cycles;
depression; and generalized anxiety disorder. Peterson testified that her medical conditions present
some challenges, but they do not prevent her from being able to care for Cole.
        Peterson takes multiple prescription medications for her chronic pain, as well as for
anxiety. Her medication levels are monitored and tracked by random urine testing. She testified
that she was taking the same medications at the time of the modification trial as she was at the time
of the original custody order. She also testified that Krepel was fully aware of her medical
conditions when the custody order was entered.
        In March 2020, the parties agreed to a modified custody arrangement in order to limit
COVID-19 exposure between households during the early stages of the pandemic. The parties
agreed on essentially a 50/50 arrangement, but the length of time a parent had custody was often
predicated on whether someone in either household had been exposed to the virus. As a result, at
times one party would have custody for a 14-day period, followed by the other party having
custody for 14 days.
        On November 3, 2020, Peterson decided she wanted to go back to following the custody
order. Her decision followed an incident that occurred that day. In the morning on November 3,
Cole was experiencing back pain and Peterson decided not to send him to school. Peterson sent a
text to Krepel letting him know Cole was not going to school and the reason why. Krepel told
Peterson that he was coming to get Cole and Peterson told him not to come to her house.
Subsequently, Krepel’s girlfriend, Kaitlin Schneider, and a friend of hers went to Peterson’s home.
Peterson initially did not answer the door and texted Krepel telling him to leave because she
assumed he was outside her house. When Peterson finally answered the door, she was surprised


                                                -2-
not to see Krepel. Schneider testified that she told Peterson she was there because she was
concerned about Cole. Peterson told her that Krepel’s parenting time did not start until later that
day and asked her to leave, which she did. This incident ended the modified custody arrangement,
and a few days after this incident, Krepel filed his complaint to modify. Krepel testified that the
basis for filing his complaint was the November 3 incident.
        At the time of trial, Cole was in the third grade at Rousseau Elementary School. Cole also
attended Rousseau Elementary for kindergarten and first grade, but the parties agreed to move him
to Saint Mark’s Lutheran School for second grade because they thought it would be better for him
due to the circumstances of the pandemic. During the summer between Cole’s second grade year
and third grade, Peterson communicated with Krepel about wanting to switch Cole back to
Rousseau Elementary for third grade. Krepel was opposed to the change and ultimately Peterson
made the decision to move Cole back to Rousseau Elementary. Cole has done well at both schools,
but has struggled with reading. Cole’s third grade teacher at Rousseau Elementary, Darren
Johnson, testified that at the beginning of the school year Cole was below the school district
standards for reading. However, Johnson testified that Cole was getting extra help at school with
reading and he was working hard and making progress. Johnson also testified that Cole’s spelling
test scores are up and down, but he was not sure why. Schneider claimed that Cole does better on
his spelling tests during the weeks that Krepel has custody.
        Peterson testified that Cole has been diagnosed with attention deficit hyperactive disorder
by his therapist. She testified that Krepel did not agree with the diagnosis. Krepel testified that
Cole needs therapy for his emotional outbursts and he did not think that Cole’s current therapist
was helping him.
        Peterson admitted that she does not always give Krepel much advance notice of Cole’s
medical and dental appointments and there has been at least one time that she did not notify him
of an appointment change. This occurred when Krepel took Cole to an orthodontist appointment
and when they arrived, he learned that Peterson had cancelled the appointment and rescheduled it.
Peterson admitted that she had rescheduled the appointment and did not tell Krepel, but testified
that she forgot to send him an email. Krepel testified that this was an example of Peterson’s lack
of communication and cooperation. He also testified that Peterson signed Cole up for taekwondo
without discussing it with him first. However, he admitted that he had Cole baptized without telling
Peterson about it.
        Peterson’s mother, Debra Mannis, and Peterson’s sister, Taylor Donnelly, testified for
Krepel. They both testified that Peterson’s behavior in the past couple years had become erratic,
and that they no longer had a relationship with her. Peterson agreed that she does not have a
relationship with her mother or her sister, who both live in California.
        Donnelly testified that in the 3 years prior to trial she had become concerned about
Peterson’s mental health and concerned about Cole continuing to live with her. Donnelly testified
that Peterson lied to her family about marrying her current husband. She testified that when
Peterson’s daughter told family members about Peterson’s marriage, Donnelly was concerned that
Peterson would physically hurt her daughter for telling the family. Donnelly also claimed that
Peterson recently had extramarital affairs with at least three men, one of them being her husband’s
cousin.



                                               -3-
         Donnelly also testified that a few years before trial, Cole and his sister were staying with
her for a couple weeks in California. Cole got swimmer’s ear and Donnelly was unable to contact
Peterson by phone or text for a day and a half. Donnelly claimed that Peterson was with one of the
men she was having an affair with during this time. Peterson told Donnelly she was in the hospital
but Donnelly did not believe her. Peterson presented evidence at trial to show that she was in the
hospital during the relevant timeframe. Peterson testified that she terminated contact with Donnelly
shortly after this incident.
         Donnelly also described another incident in December 2019 where Peterson’s son, John,
was playing a video game and video chatting with Donnelly’s son. Donnelly testified that Peterson
stormed into the room and grabbed the phone from John and told Donnelly’s son that he was never
to speak with John again. Peterson denied that this occurred.
         Donnelly described Peterson as volatile, angry, and physical, and that she can be
emotionally abusive. She also stated that she believed it was in Cole’s best interest to live with
Krepel because she was concerned about Peterson’s mental state and the pressure she puts on Cole.
         Mannis, Peterson’s mother, testified that she has not had a relationship with Peterson since
April 2021, but prior to then they had a good relationship. Mannis testified that her relationship
with Peterson ended because she started putting pressure on Peterson to repay her $30,000 she had
loaned her. Mannis stated that Peterson ignored the requests for repayment and blocked Mannis’
phone number.
         Contrary to Mannis’ testimony, Peterson testified that her relationship with her mother
ended because Mannis asked her for money after Peterson’s worker’s compensation case settled
in November 2020. Peterson refused to give her any money, which upset Mannis.
         The last time Mannis and Peterson saw each other was in April 2019 and their last phone
call was in October 2021. They have had text communication since then. Mannis testified that in
the 18 months before trial she had discussions with Peterson about Peterson having extramarital
affairs. Mannis also testified that Peterson texted her about two of her children lying to her about
having a TikTok account and when she found out she slapped her daughter four times across the
face and her son “got the belt.” Mannis further testified that Peterson said she took the children’s
doors off their rooms, put their mattresses on the floor, and called them inmate one and two. She
also testified that there have been several incidents where she was talking to one of Peterson’s
children on the phone and she heard Peterson scream at her children. Mannis testified that Peterson
is not the same person she used to be and needs to get help.
         Krepel testified that he filed his complaint to modify in response to what occurred on
November 3, 2020, and Peterson’s decision to return to following the custody order. He testified
that other concerns that caused him to file the complaint to modify were Peterson’s erratic,
hysterical, and irrational behavior; changes in Peterson’s physical appearance, which she explained
were caused by her medications; and information that came from Peterson’s mother.
         Krepel also presented testimony from several witnesses who testified that Krepel is a loving
and supportive father to Cole.
         Following trial, the court entered an order finding that Krepel failed to meet his burden of
proof to demonstrate a material change in circumstances to warrant a change in custody. It
overruled Krepel’s complaint to modify, as well as Peterson’s countercomplaint, and dismissed
the action.


                                                -4-
                                   ASSIGNMENT OF ERROR
       Krepel assigns that the district court erred in failing to modify custody of Cole.
                                    STANDARD OF REVIEW
       Modification of a judgment or decree relating to child custody, visitation, or support is a
matter entrusted to the discretion of the trial court, whose order is reviewed by an appellate court
de novo on the record, and will be affirmed absent an abuse of discretion. Winkler v. Winkler, 31
Neb. App. 162, 978 N.W.2d 346 (2022).
       In child custody cases, where the credible evidence is in conflict on a material issue of fact,
the appellate court considers, and may give weight to, the fact that the trial judge heard and
observed the witnesses and accepted one version of the facts rather than another. Id.
                                            ANALYSIS
        Krepel assigns that the district court erred in failing to modify custody of Cole. Modifying
a custody or parenting time order requires two steps of proof. Winkler v. Winkler, supra. First, the
party seeking modification must show by a preponderance of the evidence a material change in
circumstances that has occurred after the entry of the previous custody order that affects the best
interests of the child. Id. Second, the party seeking modification must prove that changing the
child’s custody or parenting time is in the child’s best interests. Id. Proof of a material change in
circumstances is the threshold inquiry in a proceeding on a complaint to modify, because issues
determined in the prior custody order are deemed preclusive in the absence of proof of new facts
and circumstances. Id. Accordingly, we examine whether the court abused its discretion in finding
that Krepel failed to prove a material change in circumstances affecting the best interests of the
child.
        Ordinarily, custody of a minor child will not be modified unless there has been a material
change in circumstances showing that the custodial parent is unfit or that the best interests of the
child require such action. Winkler v. Winkler, supra. A material change in circumstances means
the occurrence of something which, had it been known to the trial court at the time of the initial
decree, would have persuaded the court to decree differently. See id.
        Krepel pled in his complaint to modify that three material changes in circumstances had
occurred since November 2018, when the order for custody was entered. First, Krepel alleged that
the equal parenting time arrangement the parties had been exercising between March and
November 2020 was a material change in circumstance. Both parties testified they came to this
agreement as a result of the pandemic and they were trying to minimize COVID-19 exposures
between households. In November 2020, Peterson decided she no longer wanted to continue this
arrangement and insisted the parties return to the court-ordered parenting plan.
        The custody order provides that Peterson has custody for 8 days, followed by Krepel having
custody for 6 days. As the trial court found, this arrangement does not provide for completely equal
parenting time, but it is close to it. The agreement to deviate from the custody order and operate
under an equal arrangement was a change, but not a material change. It arose as a result of unique
circumstances presented by the pandemic and there is no evidence that either of the parties ever
intended for it to be a permanent arrangement. The fact that the parties temporarily exercised equal



                                                -5-
parenting time rather than the 8-day/6-day arrangement in the custody order is not a material
change in circumstances.
         Second, Krepel alleged in his complaint to modify that there was a material change in
circumstances in that Peterson’s lifestyle and living arrangements were not appropriate for Cole.
Krepel tried to show that Peterson was unable to care for Cole because of her health problems.
Peterson testified that she is in constant pain and occasionally has “breakthrough” pain where it
becomes difficult to do simple, daily tasks. She also suffers from anxiety and depression. Peterson
testified that her medical issues do present challenges, but they do not prevent her from being able
to take care of Cole and there was no evidence to indicate otherwise. Her medications are closely
monitored and the noise-cancelling headphones do not prevent her from being able to hear Cole.
Further, the evidence shows that Peterson’s health problems existed before the original custody
order was entered and were known to Krepel at the time. See Winkler v. Winkler, 31 Neb. App.
162, 978 N.W.2d 346 (2022) (party seeking modification must show material change in
circumstances that occurred after entry of previous custody order that affects best interests of
child).
         Krepel also tried to show that Peterson’s lifestyle was not appropriate because she had been
having affairs and on one occasion her affair took priority over Cole. Peterson’s mother and sister
both testified that over the past 3 years Peterson had extramarital affairs. Further, Donnelly
testified that when Cole was staying with her in California and became ill, she was unable to
contact Peterson because she was with one of the men she was having an affair with. However,
Peterson presented evidence to show that she was in the hospital during the timeframe Donnelly
could not reach her. And further, at the time of trial, Peterson had not had a relationship with her
mother and sister for some time and very little contact. There was also nothing to indicate that
Peterson’s alleged affairs affected Cole in any way.
         Krepel also claims there was evidence of abusive behavior by Peterson toward her children
in the past 3 years. Mannis testified about a text message she received from Peterson stating how
she reacted after she found out two of her children had lied about having a TikTok account. Mannis
also testified that she had heard Peterson scream at her children. Donnelly testified that she was
concerned Peterson might physically hurt her daughter after the daughter told the family that
Peterson had gotten married. She also testified about Peterson taking Cole’s phone and telling
Donnelly’s son who was on the other end that he was never to talk to Cole again. Peterson denied
that this occurred.
         The district court had the opportunity to hear and weigh the credibility of the testimony
adduced regarding Peterson’s lifestyle and living arrangements. Based on the court’s ultimate
findings, it is apparent that the court found Peterson’s testimony to be more credible, a finding we
do not question here. As such, we find no abuse of discretion in the trial court’s failure to find that
Krepel had proven a material change of circumstance with respect to Peterson’s lifestyle or living
arrangements.
         Finally, Krepel alleged in his complaint to modify that there was a material change in
circumstances in that Peterson does not adequately provide for Cole’s daily needs and necessities
of life. There is no evidence that Peterson has not adequately provided for Cole’s daily needs and
necessities. Krepel argues, however, that Cole’s educational and behavioral needs are no longer
being met. This allegation is based on Krepel’s disagreement with several decisions Peterson


                                                 -6-
made. Krepel argues that Peterson unilaterally made the decision to transfer Cole from Saint
Mark’s Lutheran School back to Rousseau Elementary, where he claims his academic performance
had significantly declined. Peterson communicated with Krepel about wanting Cole to switch back
to Rousseau Elementary for third grade. Krepel was opposed to the change and Peterson made the
decision to move Cole back to Rousseau Elementary. Cole has done well at both schools, but has
struggled with reading. Cole’s third grade teacher testified that Cole was getting extra help in
reading and he was making progress.
        Krepel also did not agree with Peterson’s decision to keep Cole home from school when
he had back pain and not take him to the doctor. He also did not agree with the therapist Peterson
selected for Cole. He did not agree with the therapist’s diagnosis of attention deficit hyperactive
disorder and he did not believe she was helping him with his emotional outbursts.
        All of these decisions are ones Peterson had ultimate authority to make under the original
custody order as they have to do with medical care and education. That provision in the original
parenting plan was agreed to by the parties and approved by the court when it entered the order in
2018.
        Based upon the evidence presented, we conclude the trial court did not abuse its discretion
in finding that Krepel failed to prove a material change in circumstances occurred after the entry
of the previous custody order affecting the best interests of Cole. Even when all of his alleged
material changes in circumstances are considered together, there is no material change in
circumstance to warrant modification of physical custody.
                                         CONCLUSION
       For the foregoing reasons, we conclude that the trial court did not abuse its discretion in
denying Krepel’s complaint to modify custody. Accordingly, the order of the trial court is affirmed.
                                                                                         AFFIRMED.




                                               -7-